DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
This action is responsive to the response to restriction requirement received 01 October 2021. Claims 1 - 20 are currently pending with claims 19 and 20 withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 - 18) in the reply filed on 01 October 2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 4 of claim 1 recites, in part, “transforming each image frame into a plurality of projection frames” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --transforming each image frame of the plurality of image frames into a plurality of projection frames-- in order to maintain consistency with line 3 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Lines 1 - 2 of claim 2 recite, in part, “wherein calculating variations of triaxial displacements and attitude  the variations of triaxial displacements and attitude angles-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Line 4 of claim 2 recites, in part, “feature points in each projection frame;” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --feature points in each projection frame of the plurality of projection frames;-- in order to maintain consistency with line 4 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Lines 2 - 3 of claim 3 recite, in part, “and attitude angles as movement information” which appears to contain a minor informality. The Examiner suggests amending the claim to --and attitude angles as the movement information-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Lines 2 - 3 of claim 4 recite, in part, “and attitude angles as movement information” which appears to contain a minor informality. The Examiner suggests amending the claim to --and attitude angles as the movement information-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Lines 2 - 3 of claim 5 recite, in part, “and attitude angles as movement information” which appears to contain a minor informality. The Examiner suggests amending the claim to --and attitude angles  the movement information-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Line 8 of claim 8 recites, in part, “buffering the corrected images of the spherical mesh” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --buffering the corrected image frames of the spherical mesh-- in order to maintain consistency with lines 5 - 6 of claim 8 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Lines 8 - 9 of claim 8 recite, in part, “and displacing the images of the spherical mesh” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --and displacing the image frames of the spherical mesh-- in order to maintain consistency with lines 5 - 6 of claim 8 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 8 of claim 12 recites, in part, “transform each image frame into a plurality of projection frames” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --transform each image frame of the plurality of image frames into a plurality of projection frames-- in order to maintain consistency with line 7 of claim 12 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Line 2 of claim 13 recites, in part, “feature points in each projection frame and” which appears to contain  of the plurality of projection frames and-- in order to maintain consistency with line 8 of claim 12 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a connection device… to acquire” and “a storing device storing” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the image frames adjacent in time" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which panoramic video “the panoramic video” recited on line 9 of claim 1, along with subsequent recitations of “the panoramic video”, are referencing. Are they referring to the “panoramic video” recited on line 1 of claim 1 or the “panoramic video” recited on line 3 of claim 1? Additionally, it is unclear as to whether or not the “panoramic video” recited on line 1 of claim 1 and the “panoramic video” recited on line 3 of claim 1 are the same panoramic video or different panoramic videos. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claim(s) are requiring a single same panoramic video, i.e., the Examiner will treat line 3 of claim 1 as --acquiring a plurality of image frames of [[a]] the
Claim 6 recites the limitation "the shooting of the panoramic video" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the calculations of the variations of triaxial displacements and attitude angles" in lines 11 - 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the image frames adjacent in time" in lines 12 - 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the corrected panoramic video" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which panoramic video “the panoramic video” recited on line 7 of claim 12, along with subsequent recitations of “the panoramic video”, are referencing. Are they referring to the “panoramic video” recited on line 1 of claim 12 or the “panoramic video” recited on line 2 of claim 12? Additionally, it is unclear as to whether or not the “panoramic video” recited on line 1 of claim 12 and the “panoramic video” recited on line 2 of claim 12 are the same panoramic video or different panoramic videos. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claim(s) are requiring a single same panoramic video, i.e., the Examiner will treat lines 2 - 3 of claim 12 as --a connection device coupling to an image source device to acquire [[a]] the
Claim 12 recites the limitation "the image frames adjacent in time" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the shooting of the panoramic video" in lines 2 - 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 2 - 5, 7, 9, 10, 13 - 16 and 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4, 5, 7 - 10, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kokaram et al. U.S. Publication No. 2017/0142337 A1 in view of Zhao et al. U.S. Publication No. 2021/0120250 A1.

-	With regards to claim 1, Kokaram et al. disclose an image stabilization encoding method for panoramic video, (Kokaram et al., Figs. 1 - 3 & 5 - 7, Pg. 1 ¶ 0002 - 0005, Pg. 2 ¶ 0025, Pg. 3 ¶ 0035, Pg. 5 ¶ 0054 - 0055, Pg. 6 ¶ 0061 - 0064) applicable to an electronic apparatus including a processor, (Kokaram et al., Figs. 1 & 11, Pg. 1 ¶ 0006 - 0007, Pg. 3 ¶ 0037, Pg. 5 ¶ 0050 - 0053, Pg. 6 ¶ 0063, Pg. 12 ¶ 0114 - 0115, Pg. 13 ¶ 0120 - 0122) the method comprising the steps of: acquiring a plurality of image frames of a panoramic video; (Kokaram et al., Figs. 5 - 7, Pg. 1 ¶ 0005, Pg. 2 ¶ 0025 - 0026, Pg. 3 ¶ 0029 and 0035 - 0036, Pg. 4 ¶ 0040 - 0042, Pg. 5 ¶ 0053 - 0055, Pg. 6 ¶ 0064 - 0065) transforming the plurality of image frames into a plurality of projection frames on a face(s) of a shape; (Kokaram et al., Figs. 4 & 5, Pg. 4 ¶ 0042 - 0046, Pg. 6 ¶ 0056 - 0059, Pg. 7 ¶ 0066) calculating variations of triaxial displacements and attitude angles between the projection frames, transformed onto each of the faces, of the image frames adjacent in time; (Kokaram et al., Figs. 5 - 7, Pg. 1 ¶ 0010, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0048 and 0055, Pg. 6 ¶ 0059 - 0062, Pg. 7 ¶ 0066 - 0069 and 0071, Pg. 8 ¶ 0074 - 0078, Pg. 9 ¶ 0081 - 0084, Pg. 10 ¶ 0086) and storing results of the variations of triaxial displacements and attitude angles as movement information, (Kokaram et al., Abstract, Fig. 6, Pg. 1 ¶ 0005 - 0008, Pg. each image frame into a plurality of projection frames on a plurality of faces of a cubemap. Pertaining to analogous art, Zhao et al. disclose an image stabilization encoding method for panoramic video, (Zhao et al., Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0017, Pg. 3 ¶ 0039 and 0044, Pg. 4 ¶ 0064, Pg. 5 ¶ 0070 - 0071, Pg. 7 ¶ 0103, Pg. 9 ¶ 0120 - 0124) the method comprising the steps of: acquiring a plurality of image frames of a panoramic video; (Zhao et al., Pg. 1 ¶ 0003 and 0012 - 0014, Pg. 4 ¶ 0062 - 0064, Pg. 5 ¶ 0068 - 0070 and 0073, Pg. 7 ¶ 0097 and 0103, Pg. 8 ¶ 0106, Pg. 9 ¶ 0135) and transforming each image frame into a plurality of projection frames on a plurality of faces of a cubemap. (Zhao et al., Fig. 4, Pg. 1 ¶ 0003 - 0004 and 0006, Pg. 7 ¶ 0097 and 0102 - 0103, Pg. 9 ¶ 0135) Kokaram et al. and Zhao et al. are combinable because they are both directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kokaram et al. with the teachings of Zhao et al. This modification would have been prompted in order to substitute the equirectangular planar projection transformation of Kokaram et al. for the cubemap projection transformation process of Zhao et al. The cubemap 

-	With regards to claim 4, Kokaram et al. in view of Zhao et al. disclose the image stabilization encoding method according to claim 1, wherein storing results of the variations of triaxial displacements and attitude angles as movement information includes: embedding the movement information into a plurality of fields in metadata of the panoramic video. (Kokaram et al., Pg. 7 ¶ 0070 - 0072, Pg. 8 ¶ 0075 - 0076, Pg. 9 ¶ 0081 - 0082) 

-	With regards to claim 5, Kokaram et al. in view of Zhao et al. disclose the image stabilization encoding method according to claim 1, wherein storing results 

-	With regards to claim 7, Kokaram et al. in view of Zhao et al. disclose the image stabilization encoding method according to claim 1. Kokaram et al. fail to disclose explicitly wherein the plurality of faces of the cubemap include one of each pair of opposite faces in three pairs of opposite faces. Pertaining to analogous art, Zhao et al. disclose wherein the plurality of faces of the cubemap include one of each pair of opposite faces in three pairs of opposite faces. (Zhao et al., Fig. 4, Pg. 1 ¶ 0003 - 0004 and 0006, Pg. 4 ¶ 0066, Pg. 5 ¶ 0068, Pg. 7 ¶ 0097 and 0102 - 0103, Pg. 9 ¶ 0122 - 0125 and 0135, Pg. 10 ¶ 0141 - 0142) 

-	With regards to claim 8, Kokaram et al. disclose an image stabilization playing method for panoramic video, (Kokaram et al., Figs. 1 - 3 & 5 - 7, Pg. 1 ¶ 0002 - 0005, Pg. 2 ¶ 0025, Pg. 3 ¶ 0035, Pg. 5 ¶ 0054 - 0055, Pg. 6 ¶ 0061 - 0064) applicable to an electronic apparatus including a processor, (Kokaram et al., Figs. 1 & 11, Pg. 1 ¶ 0006 - 0007, Pg. 3 ¶ 0037, Pg. 5 ¶ 0050 - 0053, Pg. 6 ¶ 0063, Pg. 12 ¶ 0114 - 0115, Pg. 13 ¶ 0120 - 0122) the method comprising the steps of: reading a plurality of image frames of the panoramic video (Kokaram et al., Figs. 5 - 7, Pg. 1 ¶ 0005, Pg. 2 ¶ 0025 - 0026, Pg. 3 ¶ 0029 and 0035 - 0036, cubemap projection frames. Pertaining to analogous art, Zhao et al. disclose an image stabilization playing method for panoramic video, (Zhao et al., Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0017, Pg. 3 ¶ 0039 and 0044, Pg. 4 ¶ 0064, Pg. 5 ¶ 0070 - 0071, Pg. 7 ¶ 0103, Pg. 9 ¶ 0120 - 0124) 

-	With regards to claim 9, Kokaram et al. in view of Zhao et al. disclose the image stabilization playing method according to claim 8, wherein the movement information is a plurality of fields embedded into metadata of the panoramic video. (Kokaram et al., Pg. 7 ¶ 0070 - 0072, Pg. 8 ¶ 0075 - 0076, Pg. 9 ¶ 0081 - 0082) 

-	With regards to claim 10, Kokaram et al. in view of Zhao et al. disclose the image stabilization playing method according to claim 8, wherein the movement information is a movement information file other than the panoramic video. (Kokaram et al., Pg. 1 ¶ 0005 - 0007, Pg. 7 ¶ 0071 - Pg. 6 ¶ 0073, Pg. 8 ¶ 0075 - 0076, Pg. 9 ¶ 0081 - 0082, Pg. 15 ¶ 0138 - 0139 [“The metadata can be stored in a memory associated with the capture device”]) 

the plurality of image frames into a plurality of projection frames on a face(s) of a shape; (Kokaram et al., Figs. 4 & 5, Pg. 4 ¶ 0042 - 0046, Pg. 6 ¶ 0056 - 0059, Pg. 7 ¶ 0066) calculate variations of triaxial displacements and attitude angles between the projection frames, transformed onto each of the faces, of the image frames adjacent in time; (Kokaram et al., each image frame into a plurality of projection frames on a plurality of faces of a cubemap. Pertaining to analogous art, Zhao et al. disclose an image stabilization apparatus for panoramic video, (Zhao et al., Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0017, Pg. 3 ¶ 0037, 0039 and 0044, Pg. 4 ¶ 0064, Pg. 5 ¶ 0070 - 0071 and 0078, Pg. 7 ¶ 0103, Pg. 9 ¶ 0120 - 0124, Pg. 12 ¶ 0172) comprising: acquiring a plurality of image frames of the panoramic video; (Zhao et al., Pg. 1 ¶ 0003 and 0012 - 0014, Pg. 4 ¶ 0062 - 0064, Pg. 5 ¶ 0068 - 0070 and 0073, Pg. 7 ¶ 0097 and 0103, Pg. 8 ¶ 0106, Pg. 9 ¶ 0135) and transforming each image frame into a plurality of projection frames on a plurality of faces of a cubemap. (Zhao et al., Fig. 4, Pg. 1 ¶ 0003 - 0004 and 0006, Pg. 7 ¶ 0097 and 0102 - 0103, Pg. 9 ¶ 0135) Kokaram et al. and Zhao et al. are combinable because they are both directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the 

-	With regards to claim 15, Kokaram et al. in view of Zhao et al. disclose the image stabilization apparatus according to claim 12, wherein the processor is further configured to embed the movement information into a plurality of fields in 

-	With regards to claim 16, Kokaram et al. in view of Zhao et al. disclose the image stabilization apparatus according to claims 12, wherein the processor is further configured to store the movement information as a movement information file other than the panoramic video. (Kokaram et al., Pg. 1 ¶ 0005 - 0007, Pg. 7 ¶ 0071 - Pg. 6 ¶ 0073, Pg. 8 ¶ 0075 - 0076, Pg. 9 ¶ 0081 - 0082, Pg. 15 ¶ 0138 - 0139 [“The metadata can be stored in a memory associated with the capture device”]) 

-	With regards to claim 18, Kokaram et al. in view of Zhao et al. disclose the image stabilization apparatus according to claim 12. Kokaram et al. fail to disclose explicitly wherein the plurality of faces of the cubemap include one of each pair of opposite faces in three pairs of opposite faces. Pertaining to analogous art, Zhao et al. disclose wherein the plurality of faces of the cubemap include one of each pair of opposite faces in three pairs of opposite faces. (Zhao et al., Fig. 4, Pg. 1 ¶ 0003 - 0004 and 0006, Pg. 4 ¶ 0066, Pg. 5 ¶ 0068, Pg. 7 ¶ 0097 and 0102 - 0103, Pg. 9 ¶ 0122 - 0125 and 0135, Pg. 10 ¶ 0141 - 0142) 

Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kokaram et al. U.S. Publication No. 2017/0142337 A1 in view of Zhao et al. U.S. Publication No. 2021/0120250 A1 as applied to claims 1 and 12 above, and further in view of Liang U.S. Publication No. 2018/0359415 A1.

With regards to claim 2, Kokaram et al. in view of Zhao et al. disclose the image stabilization encoding method according to claim 1, wherein calculating variations of triaxial displacements and attitude angles between the projection frames, transformed onto each of the faces, of the image frames adjacent in time includes: calculating differences between corresponding portions in the projection frames for the image frames adjacent in time, so as to estimate the variations of triaxial displacements and attitude angles. (Kokaram et al., Figs. 5 - 7, Pg. 4 ¶ 0042 - 0043, Pg. 5 ¶ 0048 and 0055, Pg. 6 ¶ 0059 - 0062, Pg. 6 ¶ 0065 - Pg. 7 ¶ 0071, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0083 - 0084, Pg. 10 ¶ 0086) Kokaram et al. fail to disclose explicitly detecting a plurality of feature points in each projection frame; and calculating differences between corresponding feature points. Pertaining to analogous art, Liang discloses detecting a plurality of feature points in each projection frame; (Liang, Pg. 2 ¶ 0031 - 0032 and 0038, Pg. 5 ¶ 0101 - 0107) and calculating differences between corresponding feature points in the projection frames for the image frames adjacent in time, so as to estimate the variations of triaxial displacements and attitude angles. (Liang, Pg. 2 ¶ 0031 - 0032, Pg. 2 ¶ 0038 - Pg. 3 ¶ 0051, Pg. 5 ¶ 0101 - 0107, Pg. 6 ¶ 0109 - 0118 and 0120 - 0124, Pg. 7 ¶ 0135 - Pg. 8 ¶ 0139) Kokaram et al. in view of Zhao et al. and Liang are combinable because they are all directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kokaram et al. in view of Zhao et al. with the teachings of Liang. This modification would have been 

-	With regards to claim 3, Kokaram et al. in view of Zhao et al. disclose the image stabilization encoding method according to claim 1, wherein storing results smoothed variations. Pertaining to analogous art, Liang discloses smoothing the variations of triaxial displacements and attitude angles, (Liang, Abstract, Figs. 1 & 13, Pg. 1 ¶ 0007, Pg. 3 ¶ 0048 - 0052, Pg. 5 ¶ 0107, Pg. 6 ¶ 0117 - 0124, Pg. 7 ¶ 0127 - 0133) and storing results of the smoothed variations of triaxial displacements and attitude angles as the movement information. (Liang, Pg. 1 ¶ 0007 - 0008, Pg. 3 ¶ 0048 - 0052, Pg. 5 ¶ 0085 and 0089 - 0090, Pg. 7 ¶ 0128 and 0133, Pg. 8 ¶ 0139 - 0144 [“storage 34 may be used to store requisite computer programs and data as well as the intermediate results generated when the processor 32 conducts the application program 342, for example” and “hard disk 35 may be employed to store any information or data necessary to achieve the panoramic image processing methods in accordance with the embodiments of the present disclosure”]) Kokaram et al. in view of Zhao et al. and Liang are combinable because they are all directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kokaram et al. in view of Zhao et al. with the teachings of Liang. This modification would have been 

-	With regards to claim 13, Kokaram et al. in view of Zhao et al. disclose the image stabilization apparatus according to claim 12, wherein the processor is further configured to calculate differences between corresponding portions in the projection frames for the image frames adjacent in time, so as to estimate the variations of triaxial displacements and attitude angles. (Kokaram et al., Figs. 5 - 7, Pg. 4 ¶ 0042 - 0043, Pg. 5 ¶ 0048 and 0055, Pg. 6 ¶ 0059 - 0062, Pg. 6 ¶ 0065 - Pg. 7 ¶ 0071, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0083 - 0084, Pg. 10 ¶ 0086) Kokaram et al. fail to disclose explicitly detecting a plurality of feature points in feature points. Pertaining to analogous art, Liang discloses detecting a plurality of feature points in each projection frame (Liang, Pg. 2 ¶ 0031 - 0032 and 0038, Pg. 5 ¶ 0101 - 0107) and calculating differences between corresponding feature points in the projection frames for the image frames adjacent in time, so as to estimate the variations of triaxial displacements and attitude angles. (Liang, Pg. 2 ¶ 0031 - 0032, Pg. 2 ¶ 0038 - Pg. 3 ¶ 0051, Pg. 5 ¶ 0101 - 0107, Pg. 6 ¶ 0109 - 0118 and 0120 - 0124, Pg. 7 ¶ 0135 - Pg. 8 ¶ 0139) Kokaram et al. in view of Zhao et al. and Liang are combinable because they are all directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kokaram et al. in view of Zhao et al. with the teachings of Liang. This modification would have been prompted in order to enhance the combined base device of Kokaram et al. in view of Zhao et al. with the well-known technique Liang applied to a comparable device. Detecting and calculating differences between a plurality of feature points in each projection frame, as taught by Liang, would enhance the combined base device by improving its ability to accurately and reliably calculate differences and variations between projection frames adjacent in time since feature points, which are more repeatedly distinguishable and identifiable as compared to blocks of image data, would be detected and utilized to determine the differences between projection frames. Furthermore, this modification would have been prompted by the teachings and suggestions of Kokaram et al. to determine a positional 

-	With regards to claim 14, Kokaram et al. in view of Zhao et al. disclose the image stabilization apparatus according to claim 12, wherein the processor is further configured to store results of the variations of triaxial displacements and attitude angles as the movement information. (Kokaram et al., Abstract, Fig. 6, Pg. 1 ¶ 0005 - 0008, Pg. 6 ¶ 0062 - 0064, Pg. 7 ¶ 0067 - 0072, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0081 - 0083, Pg. 10 ¶ 0086, Pg. 15 ¶ 0138 - 0139) Kokaram et al. fail to disclose explicitly smoothing the variations of triaxial displacements and attitude angles, and the smoothed variations. Pertaining to analogous art, Liang discloses smoothing the variations of triaxial displacements and attitude angles, (Liang, Abstract, Figs. 1 & 13, Pg. 1 ¶ 0007, Pg. 3 ¶ 0048 - 0052, Pg. 5 ¶ 0107, Pg. 6 ¶ 0117 - 0124, Pg. 7 ¶ 0127 - 0133) and storing results of the smoothed variations of triaxial displacements and attitude angles as the movement .

Claims 6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kokaram et al. U.S. Publication No. 2017/0142337 A1 in view of Zhao et al. U.S. Publication No. 2021/0120250 A1 as applied to claims 1, 8 and 12 above, and further in view of Chen et al. U.S. Publication No. 2021/0006718 A1.

-	With regards to claim 6, Kokaram et al. in view of Zhao et al. disclose the image stabilization encoding method according to claim 1, further comprising: acquiring accelerometer information detected during the shooting of the panoramic video; (Kokaram et al., Figs. 1, 6 & 7, Pg. 1 ¶ 0008, Pg. 2 ¶ 0021 and 0025, Pg. 3 ¶ 0030 and 0035, Pg. 8 ¶ 0075 - 0077, Pg. 9 ¶ 0081, Pg. 10 ¶ 0091, Pg. 11 ¶ 0101, Pg. 12 ¶ 0109 and 0112 - 0113) and storing the accelerometer information and the results of the variations of triaxial displacements and attitude angles as the movement information, (Kokaram et al., Abstract, Fig. 6, Pg. 1 ¶ 0005 - 0008, Pg. 6 ¶ 0062 - 0064, Pg. 7 ¶ 0067 - 0072, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0081 - 0083, Pg. 10 ¶ 0086, Pg. 15 ¶ 0138 - 0139) wherein the accelerometer information in the movement information is used for post-production effects for playing the corrected panoramic video. (Kokaram et al., Pg. 1 ¶ 0008 - 0010, Pg. 2 ¶ 0025 - 0028, Pg. 3 ¶ 0030, Pg. 4 ¶ 0040, Pg. 5 ¶ 0048 - 0050, 0053 and 0055, Pg. 8 ¶ 0078, Pg. 9 ¶ 0082 - 0085, Pg. 12 ¶ 0109 and gyroscope information. Pertaining to analogous art, Chen et al. disclose acquiring gyroscope information detected during the shooting of the panoramic video; (Chen et al., Abstract, Figs. 1 & 4, Pg. 1 ¶ 0009 - 0010 and 0015 - 0018, Pg. 2 ¶ 0044 -0045, Pg. 4 ¶ 0070, 0074 - 0075, 0077 - 0080 and 0090) wherein the gyroscope information is used for post-production effects for playing the corrected panoramic video. (Chen et al., Abstract, Figs. 1 & 4, Pg. 1 ¶ 0009 - 0013, Pg. 1 ¶ 0022 - Pg. 2 ¶ 0023, Pg. 3 ¶ 0068, Pg. 4 ¶ 0080 and 0090 - 0091, Pg. 5 ¶ 0093 - 0097) Kokaram et al. in view of Zhao et al. and Chen et al. are combinable because they are all directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kokaram et al. in view of Zhao et al. with the teachings of Chen et al. This modification would have been prompted in order to enhance the combined base device of Kokaram et al. in view of Zhao et al. with the well-known technique Chen et al. applied to a similar device. Acquiring and further utilizing gyroscope information as movement information, as taught by Chen et al., would enhance the combined base device by improving its ability to accurately and reliably determine rotational movement information between frames of the panoramic video and/or pose information associated with each frame of the panoramic video and thus enable better compensation of movement and stabilization in the panoramic video. Furthermore, this modification would have been prompted by the teachings and suggestions of Kokaram et al. to 

-	With regards to claim 11, Kokaram et al. in view of Zhao et al. disclose the image stabilization playing method according to claim 8, wherein the movement information further includes accelerometer information, (Kokaram et al., Figs. 1, 6 & 7, Pg. 1 ¶ 0008, Pg. 2 ¶ 0021 and 0025, Pg. 3 ¶ 0030 and 0035, Pg. 8 ¶ 0075 - 0077, Pg. 9 ¶ 0081, Pg. 10 ¶ 0091, Pg. 11 ¶ 0101, Pg. 12 ¶ 0109 and 0112 - 0113) wherein the accelerometer information is used for post-production effects for playing the corrected panoramic video. (Kokaram et al., Pg. 1 ¶ 0008 - 0010, Pg. 2 ¶ 0025 - 0028, Pg. 3 ¶ 0030, Pg. 4 ¶ 0040, Pg. 5 ¶ 0048 - 0050, 0053 and 0055, Pg. 8 ¶ 0078, Pg. 9 ¶ 0082 - 0085, Pg. 12 ¶ 0109 and 0113) Kokaram et al. fail to disclose explicitly gyroscope information. Pertaining to analogous art, 

-	With regards to claim 17, Kokaram et al. in view of Zhao et al. disclose the image stabilization apparatus according to claim 12, wherein the processor is further configured to acquire accelerometer information detected during the shooting of the panoramic video, (Kokaram et al., Figs. 1, 6 & 7, Pg. 1 ¶ 0008, Pg. 2 ¶ 0021 and 0025, Pg. 3 ¶ 0030 and 0035, Pg. 8 ¶ 0075 - 0077, Pg. 9 ¶ 0081, Pg. 10 ¶ 0091, Pg. 11 ¶ 0101, Pg. 12 ¶ 0109 and 0112 - 0113, Pg. 15 ¶ 0138 - 0139) and store the accelerometer information and the results of the variations of triaxial displacements and attitude angles as the movement information, (Kokaram et al., Abstract, Fig. 6, Pg. 1 ¶ 0005 - 0008, Pg. 6 ¶ 0062 - 0064, Pg. 7 ¶ 0067 - 0072, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0081 - 0083, Pg. 10 ¶ 0086, Pg. 15 ¶ 0138 - 0139) wherein the accelerometer information in the movement information is used for post-production effects for playing the gyroscopic information. Pertaining to analogous art, Chen et al. disclose acquiring gyroscope information detected during the shooting of the panoramic video, (Chen et al., Abstract, Figs. 1 & 4, Pg. 1 ¶ 0009 - 0010 and 0015 - 0018, Pg. 2 ¶ 0044 -0045, Pg. 4 ¶ 0070, 0074 - 0075, 0077 - 0080 and 0090) wherein the gyroscope information is used for post-production effects for playing the corrected panoramic video. (Chen et al., Abstract, Figs. 1 & 4, Pg. 1 ¶ 0009 - 0013, Pg. 1 ¶ 0022 - Pg. 2 ¶ 0023, Pg. 3 ¶ 0068, Pg. 4 ¶ 0080 and 0090 - 0091, Pg. 5 ¶ 0093 - 0097) Kokaram et al. in view of Zhao et al. and Chen et al. are combinable because they are all directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kokaram et al. in view of Zhao et al. with the teachings of Chen et al. This modification would have been prompted in order to enhance the combined base device of Kokaram et al. in view of Zhao et al. with the well-known technique Chen et al. applied to a similar device. Acquiring and further utilizing gyroscope information as movement information, as taught by Chen et al., would enhance the combined base device by improving its ability to accurately and reliably determine rotational movement information between frames of the panoramic video and/or pose information associated with each frame of the panoramic video and thus enable .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brailovskiy et al. U.S. Patent No. 10,165,186; which is directed towards methods and systems for reducing unwanted camera shake in video data based on estimated motion information to generate a digitally stabilized panoramic video.
Chen U.S. Patent No. 10,404,915; which is directed towards a method and system for generating a stabilized panoramic video image output based on information received from a plurality of position sensors integrated with a panoramic imaging system.
Cho et al. U.S. Publication No. 2015/0029306 A1; which is directed towards a method and apparatus for stabilizing panoramic video based on estimated smooth motion trajectories from the panoramic video. 
Galpin et al. U.S. Publication No. 2019/0281319 A1; which is directed towards a method and apparatus for performing motion compensation in omnidirectional video.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/ERIC RUSH/Primary Examiner, Art Unit 2667